                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                     Plaintiff,
                                                   Case No. 19-cv-845-pp
       v.
ESTATE OF ELZIE COCKERHAM,
ESTATE OF DAISY COCKERHAM,
and JEROME COCKERHAM,
                     Defendants.

     ORDER GRANTING MOTION FOR DEFAULT JUDGMENT (DKT. NO. 15)
                      AND DISMISSING CASE


       On June 6, 2019, the plaintiff filed suit against the defendants under 28

U.S.C. §1345, seeking to foreclose on a reverse mortgage between the

decedents and the United States Department of Housing and Urban

Development. Dkt. No. 1. The plaintiff asked for entry of default on November

7, 2019, supported by the declaration of Assistant United States Attorney

Carter B. Stewart. Dkt. Nos. 11, 12. The Clerk of Court entered default the

same day. On November 11, 2019, the plaintiff filed a motion for default

judgment under Rule 55 of the Federal Rules of Civil Procedure. Dkt. No. 15.

The court will grant that motion.

I.     Entry of Default

       Federal Rule of Civil Procedure 55 requires a two-step process before a

court may enter a default judgment. A party first must seek an entry of default

based on the opposing party’s failure to plead. Fed. R. Civ. P. 55(a). This means

                                         1



            Case 2:19-cv-00845-PP Filed 09/08/20 Page 1 of 10 Document 18
that the court must assure itself that the defendant was aware of the suit and

still did not respond.

       Service is proper under Fed. R. Civ. P. 4(e) when made upon “an agent

authorized by appointment or law to receive service of process,” Fed. R. Civ. P.

4(e)(2)(C), or made “at the defendant’s dwelling or usual place of abode with

someone of suitable age and discretion who resides there,” Fed. R. Civ. P.

4(e)(2)(B).

       Before the district court may default a defendant, the plaintiff must
       prove service. See FED. R. CIV. P. 4(l); Cardenas v. City of Chicago,
       646 F.3d 1001, 1005 (7th Cir. 2011) (noting plaintiff has burden of
       showing proper service of process); United States v. Kramer, 225
       F.3d 847, 857 (7th Cir. 2000) (observing that default judgment
       rendered without persona jurisdiction is void).

Golub v. United States, 593 F. App’x. 546, 548-49 (7th Cir. 2014).

       A.     The Estates

       On July 5, 2019, the court received a waiver of service form for the estate

of Elzie Cockerham, signed by special administrator Michael T. Schoendorf on

June 21, 2019.1 Dkt. No. 2. On September 10, 2019, the court received a

second waiver of service for the estate of Elzie Cockerham, signed by special

administrator Schoendorf on September 3, 2019. Dkt. No. 8. The same day, the




1The public docket for Elzie Cockerham’s probate case reflects that the special
administrator is Michael T. Schoendorf. In the Estate of Elzie Cockerham, Case
No. 2019PR000843 (Milwaukee County Circuit Court), available at
https://wcca.wicourts.gov.


                                        2



         Case 2:19-cv-00845-PP Filed 09/08/20 Page 2 of 10 Document 18
court received a waiver of service for the estate of Daisy Cockerham, executed

on September 3, 2019 by special administrator Schoendorf.2 Dkt. No. 9.

      The plaintiff did not provide the court with the order appointing special

administrator Schoendorf. Wis. Stat. §867.17 provides that a court may grant a

special administrator “the same powers, duties and liabilities as a personal

representative, except as expressly limited by the order of the court.” Wis. Stat.

§857.03(1) grants a personal representative the authority to “contest all claims

except claims which the personal representative believes are valid.” The court

presumes that special administrator Schoendorf had the authority—either by

statute or by order of the probate court—to accept or receive service of process

on behalf of the estates, and concludes that service on the estates was proper

under Fed. R. Civ. P. 4(e)(2)(C).

      B.     Jerome Cockerham

      On June 20, 2019, counsel for the plaintiff mailed a waiver of summons

to Jerome Cockerham at an address on Melvina Street in Milwaukee—an

address at which counsel asserted the defendant had lived for at least five

years. Dkt. No. 10. The waiver of summons was not returned. Id. The plaintiff

asked the U.S. Marshals Service to personally serve the summons and

complaint; the USMS made its first attempt on September 23, 2019. Id. There



2The public docket for Daisy Cockerham’s probate case reflects that the special
administrator is Michael T. Schoendorf. In the Estate of Daisy Cockerham,
Case No. 2019PR000842 (Milwaukee County Circuit Court), available at
https://wcca.wicourts.gov.

                                        3



        Case 2:19-cv-00845-PP Filed 09/08/20 Page 3 of 10 Document 18
was no answer, but a neighbor confirmed that the defendant lived at that

address. Id. On September 24, 2019, the plaintiff served the defendant’s

roommate—Dorothy A. Murray (Morrison), age 57. Id. The USMS marked the

box on the process receipt and return indicating that Ms. Murray was “a

person of suitable age and discretion then residing in defendant’s usual place

of abode.” Id.

      It appears that the plaintiff served Jerome Cockerham by leaving the

summons and complaint at his place of abode on Melvina Street with his 57-

year-old roommate, a person of suitable age and discretion residing at that

abode. The court concludes that the plaintiff properly served defendant

Jerome Cockerham under Fed. R. Civ. P. 4(e)(2)(B).

II.   Plaintiff’s Motion for Default Judgment

      After the entry of default, the plaintiff may move for default judgment

under Rule 55(b). Fed. R. Civ. P. 55(b). When the court determines that a

defendant is in default, the court accepts as true the well-pleaded allegations in

the complaint. e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th

Cir. 2007). “A default judgment establishes, as a matter of law, that defendants

are liable to plaintiff on each cause of action in the complaint.” Id.

      However, “even when a default judgment is warranted based on a party’s

failure to defend, the allegations in the complaint with respect to the amount of

damages are not deemed true.” Id. (quoting In re Catt, 38 F.3d 789, 793 (7th

Cir. 2004)). A district court “must conduct an inquiry in order to ascertain the

                                         4



        Case 2:19-cv-00845-PP Filed 09/08/20 Page 4 of 10 Document 18
amount of damages with reasonable certainty. Id. Rule 55(b)(2) allows the

district court to conduct this inquiry through hearings or referrals, if

necessary, to determine the amount of damages. Fed. R. Civ. P. 55(b). Such

proceedings are unnecessary, however, if the “amount claimed is liquidated or

capable of ascertainment from definite figures contained in the documentary

evidence or in detailed affidavits.” e360 Insight, 500 F.3d at 602 (quoting

Dundee Cement Co. v Howard Pipe & Concrete Prods., Inc., 722 F2d 1319,

1323 (7th Cir. 1983)).

      A.    Liability

      The plaintiff seeks to foreclose on a reverse mortgage between Elzie and

Daisy Cockerham and the Department of Housing and Urban Development. Id.

at ¶2. The defendants have not contested the substantive allegations of the

complaint, so the court takes the allegations of the complaint as true.

      The mortgage, attached to the complaint, describes the mortgaged

premises as follows:

      Lot 18, in Block 3, in Washington Park No. 2, in the northwest ¼ of
      Section 8, Township 7 North, Range 22 East, said land being in the
      City of Milwaukee, County of Milwaukee, State of Wisconsin.

Dkt. No. 1-2 at 2. It states that the address of the property is 704 West

Melvina Street, Milwaukee, Wisconsin 53206. Id.

      On April 3, 1998, the defendants Elzie and Daisy Cockerham

executed and delivered a secured agreement with Norwest Mortgage, Inc.,

to initiate an “Adjustable Rate Home Equity Conversion Mortgage.” Dkt.


                                         5



        Case 2:19-cv-00845-PP Filed 09/08/20 Page 5 of 10 Document 18
No. 1 at ¶3-4. That same day, Norwest Mortgage assigned their interest

to Wendover Financial Services Corporation. Id. at ¶5. The interest was

assigned several more times from Wendover to Lehman Capital, then to

Financial Freedom Senior Funding Corporation, then to Financial

Freedom Acquisition, LLC, before its final assignment to the Secretary of

Housing and Urban Development on October 8, 2009. Id. at ¶6-9. On

April 3, 1998, Elzie and Daisy Cockerham had “executed and delivered to

the Secretary of Housing and Urban Development a Home Equity

Conversion Adjustable Rate Second (Promissory) Note and a second

Adjustable Rate Home Equity Conversion Mortgage” to secure the reverse

mortgage. Id. at ¶10.

      Elzie Cockerham died on April 16, 2005, Daisy Cockerham on

September 12, 2011. Id. at ¶11-12. The property was transferred to

defendant Jerome Cockerham on June 22, 2017 through an affidavit

filed with the Milwaukee County Register of Deeds under Wis. Stat.

§867.03. Id. at ¶14, 17. Under §867.03, the transferee “assume(s) a duty

to apply the property transferred for the payment of obligations according

to priorities.” Id. at ¶15, 18. The plaintiff asserts that it not been in

contact with nor received payments from Jerome Cockerham since the

transfer affidavit was filed. Id. at ¶15, 18. On September 8, 2017, the

plaintiff filed an “Application for the Termination of Decedent’s Interest

and Confirmation of the Applicant’s Interest in Property regarding Elzie

                                          6



        Case 2:19-cv-00845-PP Filed 09/08/20 Page 6 of 10 Document 18
Cockerham” with the Milwaukee County Register of Deeds. Id. at ¶16.

Because Jerome Cockerham was neither a joint tenant nor the holder of

a life estate in the property, see Wis. Stat. §867.045(1), his interests are

inferior to that of the Housing and Urban Development. Id. at ¶18.

      Default of the property occurred on the date of the death of Daisy

Cockerham. Id. at ¶19. Full and immediate payment is due and

demanded at default under the terms of the agreement. Id.

      B.     Damages

      The plaintiff gave notice of the federal action on June 6, 2019. Dkt. No. 1.

      The plaintiff is due the following sums:

             Principal Balance                            $29,823.83
             Accrued Interest to date of judgment         $30,982.71
             Service fee (monthly fee)                    $ 7,380.00
             MIP (insurance)                              $ 4,920.14

Dkt. No. 16 at ¶13-14; Dkt. No. 16-1 at 1.

             Lis Pendens fees                             $    30.00
             Special Administrator                        $   600.00
             Probate Court filing fees                    $    40.00

Dkt. No. 16 at ¶15; Dkt. No. 16-1 at 1.

      The terms and conditions of the mortgage provides [sic] the plaintiff
      may pay any taxes, special assessments, or insurance premiums
      accruing against the mortgaged property that are now due or
      become due hereafter before a sale of the mortgaged property.

Dkt. No. 16 at ¶17.

      The terms and conditions of the mortgage provides [sic] that plaintiff
      is entitled to collect all expenses incurred in pursuing the remedies
      of foreclosure.

Dkt. No. 16 at ¶19.

                                          7



        Case 2:19-cv-00845-PP Filed 09/08/20 Page 7 of 10 Document 18
       The court is able to ascertain a sum certain of $60,806.54 owed to the

plaintiff as of September 21, 2018 ($29,823.83 in principal balance and

$30,982.71 in accrued interest). Dkt. No. 16 at ¶13, 14. It can ascertain

accrued costs and fees totaling $12,970.14 ($30 in lis pendens fees, $4,920.14

in MIP, a $7,380.00 service fee, $600 for the special administrator, and $40 in

probate court filing fees). Id. at ¶13, 15.

III.   Conclusions of Law

       The plaintiff has established that as of the date of this order, the

defendants owed the plaintiff a total of $73,776.68. The plaintiff is entitled to a

lien on the premises for the amount of any payments made for reasonable

expenses incurred in pursuing the remedy of foreclosure and may obtain an

order directing that the amounts paid, with interest from the date of payment

at the legal post-judgment rate, be paid out of the proceeds of a foreclosure sale

IV.    Conclusion

       The court GRANTS the plaintiff’s motion for default judgment. Dkt. No.

15.

       The court ORDERS that the clerk will enter default judgment in favor of

the plaintiff and against the defendant in the amounts of $60,806.54 in

principal and interest on the premises, together with interest after the date of

judgment at the post-judgment legal rate, and $12,970.14 in additional costs

and fees accrued.




                                          8



         Case 2:19-cv-00845-PP Filed 09/08/20 Page 8 of 10 Document 18
      The court ORDERS that all sums advanced by the plaintiff for taxes,

special assessments, insurance, or necessary repairs shall become additional

indebtedness secured by the mortgage and may be added to the judgment by

order any time after its entry, as well as interest thereon from the date of

payment accruing at the legal post-judgment rate.

      The court ORDERS that the Estate of Elzie Cockerham and the Estate of

Daisy Cockerham are GRANTED a six (6) month period of redemption from the

date when the court enters judgment. Wis. Stats §846.101.

      The court ORDERS that the defendants and all persons claiming under

them subsequent to the filing of the notice of the pendency of this action are

forever barred and foreclosed of all right, title, interest, claim and equity of

redemption in and to the lands and premises or any part, parcel, or portion

thereof.

      The court ORDERS that the Clerk of Court, upon application by plaintiff,

shall issue a writ of assistance if necessary to secure possession of said

premises.

      The court ORDERS that the subject premises shall be sold at public sale

and the sale shall be conducted by or under the direction of the United States

Marshal for the Eastern District of Wisconsin.




                                          9



           Case 2:19-cv-00845-PP Filed 09/08/20 Page 9 of 10 Document 18
The court ORDERS that this case is DISMISSED.

Dated in Milwaukee, Wisconsin this 8th day of September, 2020.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             Chief United States District Judge




                              10



 Case 2:19-cv-00845-PP Filed 09/08/20 Page 10 of 10 Document 18
